In an action to recover damages for personal injuries, plaintiff Edward Spalter appeals from an order of the Supreme Court, Kings County, entered December 28, 1959, adhering to a prior determination vacating a preference in trial which had been granted pursuant to rule 9 of the Kings County Supreme Court Trial Term Rules. The preference had been granted on January 10, 1958. Thereafter, an order was entered June 19,1958, vacating the preference. A motion to reconsider the order of June 19, 1958, was denied by order entered January 5, 1959. Subsequently, this court reversed the order of January 5, 1959, and remitted the matter to the Special Term for further consideration, so as to afford plaintiffs “ a further opportunity to present facts showing whether they are entitled to a preference ” {Spalter v. I. J. Morris, Inc., 8 A D 2d 747). Following the ensuing hearing, the order appealed from was entered December 28, 1959, adhering to the determination vacating the preference. Order affirmed, without costs. No opinion. Nolan, P. J., Beldoek, Ughetta, Kleinfeld and Christ, JJ., concur.